Title: From John Quincy Adams to John Adams, 23 November 1822
From: Adams, John Quincy
To: Adams, John


				
					My Dear Son.
					Washington 23. November 1822.
				
				I have had some time on hand your Letter of the 4th. instt. and although it would have given me great satisfaction to have known that you were continuing to rise as constantly and steadily in the scale of your Class, as you had risen rapidly in the course of the last year, yet I should much rather see you again descending as low as you had ever been, than that you should rise upon no better foundation than such artifices, as you describe in the practice of others. It has been my endeavour, as it was my duty to stimulate you and your brothers to ardent and persevering exertions, for the acquisition of Science, and for the attainment of those capacities, which will be necessary for you to fill with usefulness and reputation your future life—It is an old adage that “every man is the artificer of his own fortune”—and so you will find it. And all that I have ever asked of you, or of your brothers has been that you would do justice to yourselves—I have said nothing to you, upon the subject of your declamation for the prize; nor did I wish you to say any thing to me about it; I knew, that you had been disappointed by an accidental failure of memory—As this might happen to any one, my only concern was, from sympathy with your feelings, and my earnest hope is that it will not operate to discourage you hereafter—Success in first or second attempts is much less essential, than the Spirit which rises superior to mischance and overcomes difficulties—That stubborn and inflexible Spirit in the pursuit of right, is what I would specially desire for my children; and if I they have that, I shall think very little of those casualties which may occasionally impede their success—With it, I am sure they will succeed in the end.The time is now rapidly approaching when we shall expect the pleasure of seeing you here—I shall write to my brother, and request him to supply you and Charles with the necessary means for the JourneyI am your ever affectionate father.
				
					John Quincy Adams.
				
				
			